Citation Nr: 0006197	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.  

2.  Entitlement to service connection for left knee 
disability on a direct basis.  

3.  Entitlement to service connection for degenerative joint 
disease of the cervical, thoracic, and lumbar spines.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
December 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

The claim for service connection for residuals of right knee 
disability will be addressed in the Remand portion of this 
decision.  

The Board notes that the veteran has asserted a claim for 
service connection for left knee disability as secondary to a 
right knee disability.  In light of the status of the claim 
involving the right knee, the Board will hold the claim for 
service connection for left knee disability on a secondary 
basis in abeyance pending the outcome of the claim for 
service connection for the right knee disability.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of right 
knee disability is plausible.  

2.  The claims for service connection for left knee 
disability on a direct basis, degenerative joint disease of 
the cervical, thoracic, and lumbar spines are not plausible.  



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of right 
knee disability is well grounded.  38 U.S.C.A § 5107(a) (West 
1991).

2.  The claims for left knee disability on a direct basis, 
degenerative joint disease of the cervical, thoracic and 
lumbar spines are not well grounded.  38 U.S.C.A § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

The threshold question to be answered with respect to the 
claims for service connection for left knee disability on a 
direct basis, degenerative joint disease of the cervical, 
thoracic, and lumbar spines is whether the appellant has 
presented evidence of well-grounded claims.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a claim that is 
plausible, that is, one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the appellant further in the development of facts pertinent 
to the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

As to the claim for service connection for left knee 
disability, the veteran contends that she developed such a 
disorder when she fell from a pole in 1985-the same time in 
which she incurred a right knee disability.  The Board notes 
that service medical records dated in November and December 
1985 show that the veteran was seen for bilateral knee pain.  
Post service medical records reflect that the veteran was 
diagnosed as having degenerative joint disease of the left 
knee in 1997. 

Although the evidence establishes that the veteran has a left 
knee disability, there is no medical evidence establishing 
that the disorder was caused by service.  Therefore, the 
Board must find that the claim is not well grounded.  
Grottveit v. Brown, at 93.  In addition, the veteran is not 
entitled to service connection for the left knee disability 
on a presumptive basis in that she was diagnosed as having 
degenerative arthritis of the left knee in 1997, many years 
after she separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts, in essence, that she developed 
degenerative joint disease of the cervical, thoracic, and 
lumbar spines as a result of a fall during service.  In 
support of her claim, the veteran maintains and service 
medical records reflect that she experienced bilateral 
tingling and numbness in her lower extremities after the 
accident and was diagnosed as having bilateral lower leg 
numbness and paresthesia.  The veteran maintains that those 
symptoms were indicative of a back disorder and that she was 
not properly diagnosed during service.   

Service medical records are negative for diagnoses pertaining 
to the cervical, thoracic, or lumbar spine.  

The record shows that the veteran was first diagnosed as 
having degenerative joint disease of the lumbar spine in 
December 1997. The Board acknowledges the veteran's 
contention that the numbing and tingling sensations in her 
lower extremities experienced during service might have been 
indications of a back disorder that was not identified.  
Since the medical evidence does not reflect an association 
between the symptoms involving the lower extremities and a 
back disorder, the Board cannot establish such a 
relationship.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In addition, post service medical evidence does not 
show continuous complaints of tingling and numbness in the 
lower extremities that may be associated with a back 
disorder, and there is no competent medical evidence relating 
the veteran's current low back disability to service.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  Based on these factors, 
the Board must conclude that the veteran's claim is not 
capable of substantiation.  Murphy v. Derwinski, at 81.  

Likewise, the claim for service connection for degenerative 
disc disease of the cervical spine fails.  The record 
establishes that the veteran was diagnosed as having 
degenerative disc disease of the cervical spine in December 
1997.  Although the veteran has a current cervical spine 
disability, the record does not contain a competent medical 
opinion linking that disability to service.  In the absence 
of such evidence, the Board must find that the veteran's 
claim is not well grounded.  Grottveit v. Brown, at 93.  

In addition, the veteran is not entitled to service 
connection for cervical spine and lumbar spine disabilities 
on a presumptive basis in that the veteran was diagnosed as 
having degenerative joint disease of the parts in question in 
1997, several years after the veteran separated from service.  

As to the claim for service connection degenerative joint 
disease of the thoracic spine, the record does not 
demonstrate a current disability.  Therefore, the claim for 
service connection is denied.  Brammer v. Derwinski, at 225.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.

The veteran asserts that he is entitled to service connection 
for residuals of right knee disability.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
Continuity of symptomatology is required where a condition 
noted during service or in the presumptive period is not, in 
fact shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3rd 604 (Fed. Cir. 1996) 
(per curiam).  

With respect to the claim for service connection for 
residuals of right knee disability, service medical records 
show that the veteran injured her right knee after having 
fallen from a 10-foot pole in September 1985.  On physical 
examination, there was pain on palpation of the right knee, 
slight swelling, and increased pain with activity.  A cast 
was applied.  The diagnosis was medial collateral ligament 
strain.  The veteran was placed on profile for right knee 
strain for several months.  She was restricted from climbing 
telephone poles and marching in formation.  

Post service medical records includes a private medical 
statement dated in May 1998 of Ramesh Thimmiah, MD wherein 
the doctor noted that the veteran had a history of right knee 
problems.  The service injury to the right knee was noted.  
At the conclusion of an examination, Dr. Thimmiah entered a 
diagnosis of right pre-patella bursitis and noted that the 
veteran had degenerative arthritis of knees.  The doctor also 
found ligament instability of the right knee which tended to 
cause the knee to buckle when weight was applied.  The doctor 
stated that it appeared that the veteran had problems with 
the right knee that could be related to the service injury; 
however, the doctor indicated that he could not substantiate 
his opinion without having reviewed the service medical 
records.  

Based on the foregoing, the Board finds that the claim for 
service-connection for right knee disability is well 
grounded.  38 U.S.C.A. § 5107(a); Savage v. Gober, 10 Vet. 
App. 488 (1997).  That is, the claim is plausible.  Having 
determined that the claim is well grounded, the Board finds 
that further development is warranted as provided in the 
remand portion of this decision.  


ORDER

The claim of entitlement to service connection for residuals 
of right knee disability is well grounded.  To this extent 
only, the appeal is granted.

Service connection for left knee disability, degenerative 
joint disease of the cervical, thoracic, and lumbar spines, 
and degenerative joint disease of the left knee is denied.  


REMAND

Because the claim of entitlement to service connection for 
residuals of right knee disability is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In that connection, the Board notes that Dr. Thimmiah 
indicated in May 1998 that the veteran's right knee 
disability may be related to service, but stated that review 
of the veteran's complete medical file was required.  Thus, 
the Board is of the view that a VA examination is required to 
determine the nature and extent of the veteran's right knee 
disability.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to her claim for 
service connection for residuals of right 
knee disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the nature and 
extent of any right knee disability found 
to be present. The claims folder should 
be made available to the examiner for 
review prior to the examination.  All 
indicated studies, including X-rays, 
should be performed.  The examiner should 
provide an opinion as to the etiology of 
any right knee disability found to 
include whether it is at least as likely 
as not that such is related to service.  
A complete rationale should be given for 
all opinions and conclusions expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for 
residuals of right knee disability.  If 
it is determined that service connection 
for residuals of right knee disability is 
warranted, the RO should reconsider the 
claim for service connection for right 
knee disability on a secondary basis 
after undertaking appropriate action.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued to the veteran and 
her representative and they should be 
provided with an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals























 


